Citation Nr: 1826886	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a right foot stress fracture with arthritis.  

3. Entitlement to service connection for a left knee disability, to include as secondary to a right foot stress fracture with arthritis.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1983 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

The record reflects that the Veteran submitted a timely notice of disagreement with the denial of entitlement to service connection for tinnitus in the December 2013 rating decision.  However, in a July 2014 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to service connection for tinnitus.  As there is no indication that the Veteran has disagreed with the effective date or rating assigned in that decision, it is considered to be a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

The issues of entitlement to service connection for right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral hearing disability that she asserts are etiologically related to in-service exposure to hazardous noise levels.  As noted above, the Veteran has been granted entitlement to service connection for tinnitus as a result of acoustic trauma sustained in active service.  There is no reason for the Board to disagree with that finding.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

In April 2013, the Veteran underwent a private audiological examination.  The private audiologist diagnosed bilateral moderate high frequency sensorineural hearing loss.  However, the audiogram results obtained in conjunction with that evaluation were no included in the report and it cannot be ascertained whether the Veteran has bilateral hearing loss disability for VA purposes.  

In July 2014, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in-service noise exposure.  However, the Veteran was not found to have bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

While the Veteran is competent to report observable symptoms of decreased hearing acuity, she is not competent to provide a diagnosis of bilateral hearing loss disability for VA purposes, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has bilateral hearing loss disability for VA purposes. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted. 38 U.S.C. § 5107 (b) 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In December 2013, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative joint disease (DJD) in the right and left knee.  The examiner opined that the Veteran's right and left knee disabilities were less likely as not due to her right knee contusion that occurred in April 1983, or the fall that occurred in March 1983.   In this regard, the examiner noted, in pertinent part, that the Veteran was seen for bilateral knee issues in April 1983 and May 1983, and that the Veteran did not have chronic care or continuous issues throughout the remainder of her period of active service.  

In a May 2014 addendum opinion, a VA examiner opined that the "Veteran's right foot stress fracture is less likely as not the cause of, or aggravation of Veteran's bilateral knee DJD while on active duty."  In this regard, the examiner stated that there was no evidence of altered gait in the Veteran's medical records, and that medical records did not support a finding that bilateral knee DJD, or a contralateral knee secondary to a right foot stress fracture.  

The Board finds that the December 2013 and May 2014 VA opinions are inadequate to decide the claims.  In this regard, the December 2013 examiner used the absence of continuous treatment both during and following service as a basis for the negative nexus opinion.  However, an examiner cannot rely solely on the absence of treatment as a basis for a negative medical opinion.  Moreover, the Board is unable to reconcile the language used by the May 2014 VA examiner.  In this regard, the Board is unable to interpret the opinion so as to adequately assess it.  Further, the Board notes that the examiner did not explain if the Veteran's left and right knee disabilities were aggravated by her service-connected right foot stress fracture with arthritis.  

As the medical opinions of record are inadequate, they cannot serve as the basis of denials of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded a new VA examination and medical opinion to determine the nature and etiology of her right and left knee disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of her right and left knee disabilities, to include degenerative joint disease DJD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and left knee disability, to include DJD, is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to her reports of the onset and continuity of her symptoms.  The examiner should also specifically address the evidence of record showing the Veteran to have sought treatment for knee pain during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently present right and left knee disability, to include DJD, was caused or chronically worsened by the Veteran's service-connected right foot stress fracture with arthritis, to specifically include any altered gait/body mechanics resulting from such.  Also, the examiner should address the May 2013 private treatment note with regard to the Veteran's right and left knee disabilities.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


